                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-62336-CIV-GAYLES/SELTZER

DONOVAN E. LEWIS,

              Plaintiff,

vs.

HIDAY & RICKE, P.A. and
DODGE ENTERPRISES, INC.,

           Defendants.
________________________________/

                                         ORDER

       THIS CAUSE has come before the Court pursuant to Defendant’s Motion to Compel

Prior Statements Pursuant to Rule 26(b)(3)(C) [DE 17]. The Court held a hearing on

February 5, 2019, at which counsel for all parties appeared.

       On January 3, 2019, Defendant Dodge Enterprises, Inc. (“Dodge”), through its

counsel, requested copies of any prior written statements which forms the basis of the

allegations contained in Plaintiff’s Complaint. Despite several e-mail requests, Plaintiff

never provided the statements; in fact, Plaintiff’s counsel never substantively responded

to the three e-mails requesting production of Dodge’s prior written statements.

       On January 23, 2019, Dodge filed the present Motion to Compel seeking production

of Dodge’s previous statements and requesting an award of expenses incurred in making

the motion, including attorney’s fees. Rule 26(b)(3)(C) “explicitly grants a party access to

its own previous statement in the hands of an opponent as a matter of right and without

any particularized showing as to why it is entitled to what may otherwise be attorney work

product.” Murray v. Wal-Mart Stores, Inc., 2017 WL 972095, at *2 (D. Me. Mar. 10, 2017).
Accordingly, the Court issued an Order to Show Cause [DE 20] directing Plaintiff’s counsel

to appear and show cause why the motion should not be granted. In addition, the Order

directed the parties to “work in good faith to resolve the issues raised in Defendant’s

motion” and directed that the hearing would be canceled upon notification from

Defendant’s counsel that the issues had been resolved.

       The parties failed to reach an agreement and appeared before the Court. Defense

counsel noted that previous written statements were emailed to his office over the weekend

but that the parties still disagreed as to whether the Court had the authority to award

Defendant its expenses. Rule 26(b)(3)(C) does authorize an award of expenses: “If the

request [for prior statements] is refused, the person may move for a court order, and Rule

37(a)(5) applies to the award of expenses.” This is because Rule 26(b)(3)(C) is not

discretionary; “the rule allows a party to obtain its previous statement ‘on request.’” Drossin

v. Nat’l Action Fin. Serv., Inc., 2008 WL 5110527, at *5 (S.D. Fla. Dec. 2, 2008)

(Rosenbaum, M.J.).

       At the hearing, Plaintiff’s counsel announced, for the first time, that he never

responded to the Rule 26(b)(3)(C) requests because they were premature: the parties had

not yet conducted a Rule 26(f) discovery conference and, therefore, discovery had not yet

commenced at the time the Rule 26(b)(3)(C) requests were made. See Fed. R. Civ. P.

26(d)(1) (“A party may not seek discovery from any source before the parties have

conferred as required by Rule 26(f), except in a proceeding exempted from initial

disclosure under Rule 26(a)(1)(B), or when authorized by these rules, by stipulation, or by

court order.”). According to Plaintiff’s counsel, the lawyers held a Rule 26(f) conference

late in the day on February 1, 2019, and he forwarded the responsive written statements

                                              2
shortly thereafter. Thus, Plaintiff argues because the Rule 26(b)(3)(C) requests were

prematurely made, no sanctions can be imposed for failing to respond to the requests.

       Although it is true that a Rule 26(b)(3)(C) request is outside the scope and form of

a request for production under Rule 34, a Rule 26(b)(3)(C) request is clearly a method of

discovery. Indeed, the sanctions sought by Defendant are sanctions available under Rule

35(a)(5) for expenses incurred in the making of a discovery motion. The Court, therefore,

concurs with Plaintiff and finds that both the Rule 26(b)(3)(C) request and the Motion to

Compel made by Dodge were premature. For this reason, the Court cannot impose the

sanctions requested by Dodge.

       The Court, nevertheless, reminds all counsel of the Introductory Statement to the

General Rules of this Court:

              Members of the bar and the Court are proud of the long
              tradition of courteous practice in the Southern District of
              Florida. Indeed, it is a fundamental tenet of this Court that
              attorneys in this District be governed at all times by a spirit of
              cooperation, professionalism, and civility. For example, and
              without limiting the foregoing, it remains the Court’s
              expectation that counsel will seek to accommodate their fellow
              practitioners, including in matters of scheduling, whenever
              reasonably possible and that counsel will work to eliminate
              disputes by reasonable agreement to the fullest extent
              permitted by the bounds of zealous representation and ethical
              practice.

Furthermore, Rule 1, Federal Rules of Civil Procedure, provides: “These rules . . . should

be construed, administered, and employed by the courts and the parties to secure the just,

speedy, and inexpensive determination of every action and proceeding.” It goes without

saying that the entirety of this dispute could have been avoided by a brief e-mail response.

       In light of the foregoing, it is hereby


                                                 3
      ORDERED AND ADJUDGED that Defendant’s Motion to Compel Prior Statement

Pursuant to Fed. R. Civ. P. 26(b)(3)(C) is DENIED AS MOOT and that Defendant’s request

for an award of expenses is DENIED.

      DONE AND ORDERED in Chambers, at Fort Lauderdale, Florida, this 6th day of

February 2018.




Copies furnished counsel via CM/ECF




                                          4
